 Fill in this information to identify the case:

 Debtor 1          William  B Rennie
                   __________________________________________________________________

 Debtor 2              Linda  J Rennie
                       ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: Eastern District
                                          __________      of Washington
                                                       District of __________

 Case number           16-01814-FPC13
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: SECRETARY OF VETERANS AFFAIRS OF WASHINGTON, D.C., HIS SUCCESSORS AND/OR ASSIGNS
                   _______________________________________                                                                          12-1
                                                                                                        Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                                 Date of payment change:
 identify the debtor’s account:                                  2
                                                                 ____ 7
                                                                      ____ 4
                                                                           ____ 8
                                                                                ____                    Must be at least 21 days after date       04/01/2020
                                                                                                                                                  _____________
                                                                                                        of this notice


                                                                                                        New total payment:                                538.81
                                                                                                                                                  $ ____________
                                                                                                        Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                                     199.84
                   Current escrow payment: $ _______________                                          New escrow payment:                   140.75
                                                                                                                                  $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:              _______________%                               New interest rate:          _______________%

                   Current principal and interest payment: $ _______________                          New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                                        New mortgage payment: $ _______________


Official Form 410S1                                                    Notice of Mortgage Payment Change                                                   page 1


          16-01814-FPC13                       Doc 64            Filed 03/04/20                   Entered 03/04/20 09:37:55                       Pg 1 of 5
Debtor 1         William   B Rennie
                 _______________________________________________________                      Case number             16-01814-FPC13
                                                                                                              (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û/S/ Michelle R. Ghidotti-Gonsalves
     _____________________________________________________________
     Signature
                                                                                              Date     03/04/2020
                                                                                                       ___________________




 Print:             Michelle  R. Ghidotti-Gonsalves
                    _________________________________________________________                 Title   Authorized Agent for Secured Creditor
                                                                                                      ___________________________
                    First Name                      Middle Name        Last Name



 Company            Ghidotti-Berger,   LLP.
                    _________________________________________________________



 Address            1920  Old Tustin Avenue
                    _________________________________________________________
                    Number                 Street

                    Santa Ana                        CA     92705
                    ___________________________________________________
                    City                                               State       ZIP Code



 Contact phone      949-427-2010
                    ________________________                                                           bknotifications@ghidottiberger.com
                                                                                              Email ________________________




           16-01814-FPC13                      Doc 64             Filed 03/04/20        Entered 03/04/20 09:37:55                           Pg 2 of 5
                                                                                                                                  PAGE 1 OF 2

                                                                                                              Annual Escrow Account
                                                                                                               Disclosure Statement
     314 S. Franklin Street, 2nd Floor
     P.O. Box 517
     Titusville, PA 16354                                                                ACCOUNT NUMBER:
     1-800-327-7861
     https://myloanweb.com/BSI                                                     1470922748_ESCROWDISCSTMT_200215

                                                                                          DATE: 02/15/20


                WILLIAM B RENNIE                                                         PROPERTY ADDRESS
                LINDA J RENNIE                                                           5308 N WALNUT ST
                PO BOX 9276                                                              SPOKANE, WA 99205
                SPOKANE, WA 99205


   PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
   YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
   IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 04/01/2020
   THROUGH 03/31/2021.
              -------- ANTICIPATED PAYMENTS FROM ESCROW 04/01/2020 TO 03/31/2021 ---------
   HOMEOWNERS F/P                                                    $480.01
   COUNTY TAX                                                     $1,209.03
   TOTAL PAYMENTS FROM ESCROW                                     $1,689.04
   MONTHLY PAYMENT TO ESCROW                                         $140.75
             ------ ANTICIPATED ESCROW ACTIVITY 04/01/2020 TO 03/31/2021 ---------
                     ANTICIPATED PAYMENTS                                                              ESCROW BALANCE COMPARISON
 MONTH          TO ESCROW              FROM ESCROW                  DESCRIPTION                 ANTICIPATED                   REQUIRED

                                                       STARTING BALANCE -->                          $848.93                       $745.26
   APR              $140.75                    $604.51 COUNTY TAX          L1->                      $385.17            L2->       $281.50
   MAY              $140.75                                                                          $525.92                       $422.25
   JUN              $140.75                                                                          $666.67                       $563.00
   JUL              $140.75                                                                          $807.42                       $703.75
   AUG              $140.75                                                                          $948.17                       $844.50
   SEP              $140.75                                                                        $1,088.92                       $985.25
   OCT              $140.75                    $604.52 COUNTY TAX                                    $625.15                       $521.48
   NOV              $140.75                                                                          $765.90                       $662.23
   DEC              $140.75                    $480.01 HOMEOWNERS F/P                                $426.64                       $322.97
   JAN              $140.75                                                                          $567.39                       $463.72
   FEB              $140.75                                                                          $708.14                       $604.47
   MAR              $140.75                                                                          $848.89                       $745.22
                  --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
   IF THE ANTICIPATED LOW POINT BALANCE (L1) IS GREATER THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
   ESCROW SURPLUS. YOUR ESCROW SURPLUS IS $103.67.
                                                CALCULATION OF YOUR NEW PAYMENT
   PRIN & INTEREST                                                                             $398.06
   ESCROW PAYMENT                                                                              $140.75
   NEW PAYMENT EFFECTIVE 04/01/2020                                                            $538.81
   YOUR ESCROW CUSHION FOR THIS CYCLE IS $281.50.




                                          ********** Continued on reverse side ************




                            IF YOUR SURPLUS IS $50 OR GREATER, BSI FINANCIAL SERVICES WILL
                            SEND YOU A REFUND CHECK, PROVIDED YOUR LOAN IS CURRENT.

                            IF YOUR SURPLUS IS LESS THAN $50, THE FUNDS WILL REMAIN IN
                            YOUR ESCROW ACCOUNT.




  Licensed as Servis One, Inc. dba BSI Financial Services. BSI Financial Services NMLS# 38078. Colorado Office Location: 7200 S. Alton Way, Ste.
16-01814-FPC13
 B180, Centennial, CO 80112 (303) Doc     64Licensed
                                  309-3839.       Filed      03/04/20
                                                     as a Debt                   Entered
                                                               Collection Agency by
 2001485-DCA). North Carolina Collection Agency Permit (# 105608).
                                                                                    the New York 03/04/20        09:37:55
                                                                                                 City Department of Consumer Affairs, (# Pg 3 of 5
                                                                                                                                                                                                  PAGE 2 OF 2

                                                                  ********** Continued from front **********


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 04/01/2019 AND ENDING 03/31/2020. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.
   YOUR PAYMENT BREAKDOWN AS OF 04/01/2019 IS:
   PRIN & INTEREST                                                                                                                           $398.06
   ESCROW PAYMENT                                                                                                                            $144.89
   SHORTAGE PYMT                                                                                                                              $54.95
   BORROWER PAYMENT                                                                                                                          $597.90
                       PAYMENTS TO ESCROW                                       PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                     ACTUAL                     DESCRIPTION                  PRIOR PROJECTED                     ACTUAL
                                                                                                                         STARTING BALANCE                                       $799.29                      $1,752.93-
   APR                  $144.89                     $145.66 *                      $654.40                               COUNTY TAX       T->                                   $289.78            A->       $2,211.78-
   APR                                                                                                         $604.51 * COUNTY TAX
   MAY                  $144.89                     $145.66        *                                                                                                          $434.67                        $2,066.12-
   JUN                  $144.89                     $145.66        *                                                                                                          $579.56                        $1,920.46-
   JUL                  $144.89                     $145.66        *                                                                                                          $724.45                        $1,774.80-
   AUG                  $144.89                     $399.68        *                                                                                                          $869.34                        $1,375.12-
   SEP                  $144.89                     $199.84        *                                                                                                        $1,014.23                        $1,175.28-
   OCT                  $144.89                     $199.84        *               $654.41                               COUNTY TAX                                           $504.71                        $1,579.96-
   OCT                                                                                                         $604.52 * COUNTY TAX
   NOV                  $144.89                     $399.68 *                                                                                                                   $649.60                      $1,180.28-
   DEC                  $144.89                     $199.84 *                      $429.94                               HOMEOWNERS F/P                                         $364.55                      $1,460.45-
   DEC                                                                                                         $480.01 * HOMEOWNERS F/P
   JAN               $144.89                     $481.66 *                                                                                                                      $509.44                         $978.79-
   FEB               $144.89                     $303.74 *                                                                                                                      $654.33                         $675.05-
   MAR            __________
                     $144.89                  __________
                                                   $0.00                     __________                  __________                                                             $799.22                         $675.05-
                    $1,738.68                   $2,766.92                     $1,738.75                   $1,689.04


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $289.78. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $2,211.78-.
   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.
   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

  Determining your Shortage or Surplus

    .
  Shortage:

    .
  Any shortage in your escrow account is usually caused by one the following items:

    .
     An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
     A projected increase in taxes for the upcoming year.
     The number of months elapsed from the time of these disbursements to the new payment effective date.
  Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
  shortage can be paid either partially or in full.

    .
  Surplus:

    .
  A surplus in your escrow account is usually caused by one the following items:

    .
      The insurance/taxes paid during the past year were lower than projected.
      A refund was received from the taxing authority or insurance carrier.
      Additional funds were applied to your escrow account.
  If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
  run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
  your escrow account.




If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we

16-01814-FPC13                                      Doc 64                    Filed 03/04/20                               Entered 03/04/20 09:37:55                                                        Pg 4 of 5
may not and do not intend to pursue collection of that obligation from you personally. If these circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally.
Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired
                                                               V
                    , 2 2 , I se ved t e fo egoi g do ume ts des ibed s Noti e of o tg ge P yme t
C    ge o t e followi g i dividu ls by ele t o i me s t oug t e Cou t’s ECF p og m:
         C UNSEL F R DEBT R
         G ego y R Heli e
         offi e@g eg eli el w. om


        I de l e u de pe lty of pe ju y u de t e l ws of t e U ited St tes of Ame i     t tt e
fo egoi g is t ue d o e t.
                                                      /s/ K s S dj di
                                                      K s S dj di




                 , 2 2 , I se ved t e fo egoi g do ume ts des ibed s Noti e of o tg ge P yme t
C ge o t e followi g i dividu ls by depositi g t ue opies t e eof i t e U ited St tes m il t S t
A , C lifo i e losed i se led e velope, wit post ge p id, dd essed s follows:


                                                       US
     am      enn e                                     an e   runner
 P      ox 9276                                    Chapter 13 ff ce
 Spokane,     A 99205                              P      ox 1513
                                                   Spokane,        A 99210-1513
 J IN
 L nda J enn e                                     U.S.       US
 P      ox 9276                                    US rustee
 Spokane,     A 99205                              US Court House
                                                   920         vers de Ave, Su te 593
                                                   Spokane,        A 99201


        I de l e u de pe lty of pe ju y u de t e l ws of t e U ited St tes of Ame i     t tt e
fo egoi g is t ue d o e t.
                                                        /s/ K s S dj di
                                                        K s S dj di




 16-01814-FPC13         Doc 64      Filed 03/04/20      Entered 03/04/20 09:37:55          Pg 5 of 5
